FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  August 25, 2016
                     UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                    TENTH CIRCUIT                   Clerk of Court



 MARLON DeWITT WATSON,

          Plaintiff - Appellant,

 v.                                                     No. 16-3095
                                            (D.C. No. 2:15-CV-09930-JAR-JPO)
 STATE OF MISSOURI, Office of                            (D. Kan.)
 Attorney General; MISSOURI
 DEPARTMENT OF SOCIAL
 SERVICES, Director of Family
 Support Division; CHRISTINE
 BROWN, Missouri Department of
 Social Services, Family Support
 Division; AMBER L. DAUGHERTY,
 Missouri Department of Social
 Services, Division of Legal Services;
 LATISHA NICHOLE KNIGHTEN;
 AUTHORIZED REPRESENTATIVE
 OF THE DIRECTOR, Missouri
 Department of Social Services,

          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before BRISCOE, GORSUCH, and McHUGH, Circuit Judges.


      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Before the district court Marlon Watson claimed that the defendants

violated his constitutional and state law rights by ordering him to provide child

support and health insurance. The district court dismissed the case, thoroughly

explaining in an eleven page order that Mr. Watson’s claims, apparently based on

42 U.S.C. § 1983, could not be brought against the State of Missouri, its agencies,

and the other defendants because Eleventh Amendment and Younger abstention

doctrine barred the way. Mr. Watson now asks us to overturn the district court’s

decision. But even affording his pleadings a solicitous construction, we can

discern no error in the district court’s judgment and nothing we might add to its

careful analysis.

      Affirmed.


                                      ENTERED FOR THE COURT



                                      Neil M. Gorsuch
                                      Circuit Judge




                                        -2-